 1   JAMES P. KEMP, ESQ.
     Nevada Bar No. 006375
 2
     KEMP & KEMP
 3
     7435 West Azure Drive, Suite 110
     Las Vegas, NV 89130
 4   (702) 258-1183 / (702) 258-6983 Fax
     jp@kemp-attorneys.com
 5
     THOMAS J. GAGLIARDO, ESQ.
 6
     Admitted Pro Hac Vice
 7
     GILBERT EMPLOYMENT LAW
     1100 Wayne Ave., Ste. 900 | Silver Spring, MD 20910
 8   t. 301.608.0880 | f. 301.608.0881
     e. tgagliardo@GELawyer.com
 9     Attorneys for Plaintiff ALICE WIELAND
10
                                UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
                                             ***
12

13   ALICE WIELAND,                                  )
                                                     ) Case No.: 3:19-cv-00724-MMD-CLB
14                                                   )
                                         Plaintiff,  )
     vs.                                             )
15
                                                     )
16   BOARD OF REGENTS OF THE NEVADA) STIPULATION AND ORDER
     SYSTEM OF HIGHER EDUCATION, a) REGARDING DEADLINES FOR
                                                     )
17   political subdivision of the State of Nevada;   ) BRIEFING REGARDING
                                                     ) DEFENDANT’S MOTION FOR
18                                       Defendants. ) PROTECTIVE ORDER
                                                     )
19                                                   )
                                                     )
20                                                   )
                                                     )
21
            The parties to this matter hereby submit this stipulation and order to extend the deadlines
22

23
     for Plaintiff to file her Opposition to Defendant’s Motion for Protective Order (filed June 24,

24   2021) and for Defendant to file its Reply to Plaintiff’s Opposition to Defendant’s Motion for

25   Protective Order (not yet filed). The current deadline for Plaintiff to respond to Defendant’s
26
     Motion for a Protective Order is July 8, 2021 and the extended deadline stipulated and agreed to
27
     herein is July 15, 2021. The current deadline for Defendant to respond to Plaintiff’s Opposition
28


                                                     1
 1   to Defendant’s Motion for a Protective Order is July 15, 2021, and the extended deadline
 2
     stipulated and agreed to herein is July 22, 2021.
 3
            Plaintiff’s counsel reached out to Defense counsel on July 7, 2021 about the need for the
 4
     extension of these deadlines due to the undersigned Plaintiff’s counsel’s ongoing family medical
 5
     issues and the limitations on his availability as a result. The parties agreed to extend both
 6

 7
     parties’ respective deadlines by seven days, and the parties therefore hereby stipulate and agree

 8   that those deadlines should be extended as follows:

 9              1. That in light of undersigned Plaintiff’s counsel’s representations about the
10
                    limitations on his availability due to ongoing family medical issues, the parties
11
                    agree to extend the deadline for Plaintiff to file her Opposition to Defendant’s
12
                    Motion for Protective Order from its current deadline of July 8, 2021, to an
13
                    extended deadline of July 15, 2021 (a seven-day extension).
14

15              2. The parties correspondingly agree to extend the deadline for Defendant to file its

16                  reply to Plaintiff’s Opposition to Defendant’s Motion for Protective Order from

17                  its current deadline of July 15, 2021, to an extended deadline of July 22, 2021 (a
18
                    seven-day extension).
19
            Respectfully submitted,
20

21
     Dated: July 8, 2021                                     Dated: July 8, 2021
22
     /s/ James P. Kemp_____________       /s/                Adam P. McMillen
23   James P. Kemp, Esq.                                     Adam P. McMillen, Esq.
     KEMP & KEMP ATTORNEYS AT LAW                            UNIVERSITY OF NEVADA RENO
24   7435 West Azure Drive, Suite 110                        1664 N. Virginia Street/MS550
     Las Vegas, NV 89130                                     Reno, NV 89557-0550
25
     (702) 258-1183/ 258-6983 fax                            (775) 784-3492/ (775) 327-2202 fax
26   Attorney for Plaintiff Alice Wieland                    Attorney for Defendant NSHE

27                                                              IT IS SO ORDERED.
                                                                Dated: July 9, 2021
28


                                                         2
                                                                __________________________________
                                                                UNITED STATES MAGISTRATE JUDGE
 1                       ORDER
 2
     IT IS SO ORDERED.
 3                        xxxxxxxxxxxxxxxxxxxxxx
                         _____________________________________
                         UNITED STATES MAGISTRATE JUDGE
 4

 5                       Dated: _________________________________

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                           3
